Citation Nr: 1125483	
Decision Date: 07/07/11    Archive Date: 07/15/11

DOCKET NO.  07-25 344	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for coronary artery disease (CAD), claimed as a heart condition.

2.  Entitlement to service connection for hypertension.

3.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for an acquired psychiatric disorder, claimed as a nervous condition. 

4.  Entitlement to service connection for an acquired psychiatric disorder, claimed as a nervous condition.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

David Traskey, Counsel


INTRODUCTION

The Veteran had active service from November 1973 to November 1976.  The Veteran also had service in the Alabama Army National Guard (ALARNG) from June 1988 to June 2004.

This matter came before the Board of Veterans' Appeals (Board) on appeal from decisions of July 2005 and January 2006 by the Department of Veterans Affairs (VA) Montgomery, Alabama, Regional Office (RO).

Also associated with the claims file is a November 2007 letter from VA to the Veteran notifying him that "your discharge from military service on August 1, 1970 was issued under conditions which constitute a bar to payment of VA benefits."  The Veteran was advised of his appellate rights if he believed this decision was incorrect.  The Veteran subsequently submitted a document in November 2007 he identified as a notice of disagreement with this decision.  According to the Veteran, he was drafted by the Army in 1970 and told that he was unfit for military service at that time.  He contends that he was "only there from one day to the next and never served."  He later enlisted in 1973 and was honorably discharged three years later.  The Veteran requested review of this issue by a decision review officer (DRO) "so that this obvious error on your part can be corrected . . ."  In March 2008, the RO wrote to the Veteran informing him that there is no evidence he had military service in 1970 and that he should disregard the November 2007 RO letter.  Accordingly, the Veteran's November 2007 notice of disagreement was resolved.   

The issues of (1) entitlement to service connection for CAD, claimed as a heart condition; (2) entitlement to service connection for hypertension; and (3) entitlement to service connection for an acquired psychiatric disorder, claimed as a nervous condition, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Board denied service connection for an acquired psychiatric disorder, claimed as a nervous condition, in a final decision dated August 1983.  

2.  The evidence received subsequent to the Board's August 1983 decision includes private treatment records and lay statements; this evidence raises a reasonable possibility of substantiating the claim of service connection for an acquired psychiatric disorder, claimed as a nervous condition.


CONCLUSIONS OF LAW

1.  The Board's August 1983 decision denying service connection for an acquired psychiatric disorder, claimed as a nervous condition, is final. 38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. §§ 20.200, 20.1100, 20.1104 (2010).

2.  New and material evidence has been presented since the August 1983 Board decision denying service connection for an acquired psychiatric disorder, claimed as a nervous condition; thus, the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence 

The RO originally denied service connection for a nervous condition in a rating decision dated October 1982 on the grounds that there was no evidence of record showing a diagnosis of psychosis or neurosis in service, nor was there evidence of a chronic and continuous psychiatric disorder since separation from service.  The Veteran was notified of this decision and provided his appellate rights.  The Veteran timely perfected an appeal on this issue.  In August 1983, the Board issued a decision in which it denied the Veteran's service connection claim for a nervous condition on the basis that the currently diagnosed adjustment reaction with mixed emotional features and atypical dissociative disorder was not incurred in or aggravated by service.  

The Veteran attempted to reopen his service connection claim for a nervous condition in September 2005.  The RO denied the Veteran's claim by way of the January 2006 rating decision currently on appeal.  In particular, the RO determined that the Veteran failed to submit new and material evidence sufficient to reopen his claim.  The Veteran was notified of this decision and provided his appellate rights.  He subsequently perfected this appeal.  

With a claim to reopen filed on or after August 29, 2001, such as this, "new" evidence is defined as evidence not previously submitted to agency decision-makers and "material" evidence as evidence, that by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156 (2010).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial and must raise a reasonable probability of substantiating the claim.  Id.

A change in diagnosis or the specificity of the claim must be carefully considered in determining the etiology of a potentially service- connected condition as well as whether the new diagnosis is a progression of the prior diagnosis, a correction of an error in diagnosis, or the development of a new and separate condition.  Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008); Velez v. Shinseki, 23 Vet. App. 199, 203-04 (2009).  The Veteran's current claim of service connection for a nervous condition is based on the same factual basis that was of record when the previous claim was last decided on the merits.  Thus, new and material evidence is necessary to reopen the claim.  In light of Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009), the Board has re-phrased the issue on appeal as entitlement to service connection for an acquired psychiatric disorder, claimed as a nervous condition.

In this case, the Veteran alleges that he received psychiatric treatment during his first period of active service (i.e., November 1973 to November 1976) at Fort Benning, Georgia.  See August 2005 statement.  Service treatment records (STRs) associated with the claims file revealed that the Veteran reported subjective complaints of tiredness and dizziness in July 1974.  In particular, it was noted that the Veteran "wants something for his nerves because he is uptight."  In May 1975, the Veteran returned to sick call and reported being nervous around military people.  He requested a refill of an unidentified medication that was prescribed by a civilian doctor when he was on leave.  The examiner referred the Veteran to the mental hygiene clinic.

A November 1993 Report of Medical History from the Veteran's period of ALARNG service noted that the Veteran was hospitalized for "nerves" in 1974 at Martin Army Hospital for one week while stationed at Fort Benning, Georgia. 

Also associated with the claims file is an August 2005 statement from E. Claybon, M.D.  According to Dr. Claybon, he treated the Veteran for over 20 years for a variety of problems, including nerves, depression, and multiple somatic complaints.  It was noted that the Veteran took Valium in the past and that he took Ambien and Paxil at that time for depression.  Dr. Claybon indicated that the Veteran was treated in the Army in 1975 with multiple medications for "his nerves."  Dr. Claybon also suggested that the Veteran's "mental condition" was "service connected."

Presuming the credibility of the evidence for the sole purpose of determining whether the claim of entitlement to service connection for an acquired psychiatric disorder, claimed as a nervous condition, should be reopened, the Board concludes that the evidence described above constitutes new and material evidence sufficient to reopen the Veteran's claim.  In this regard, lay statements from the Veteran as well as private medical records showed evidence of a chronic psychiatric disorder, including depression.  In addition, Dr. Claybon suggested that the Veteran's "mental condition" was "service connected" while the Veteran's lay statements also suggested a continuity of symptoms since discharge from service.  Thus, the claim is reopened.

ORDER

New and material evidence to reopen a claim of entitlement to service connection for an acquired psychiatric disorder, claimed as a nervous condition, has been presented; to this extent, the appeal is reopened.


REMAND

The Veteran contends that his currently diagnosed heart condition, hypertension, and acquired psychiatric disorder are related to his period of active service and/or his period of service in the ALARNG.  As noted above, the Veteran had active service in the Army from November 1973 to November 1976.  He also had a period of ALARNG service from June 1988 to June 2004.  A careful review of the Veteran's service personnel records (SPRs) shows, however, that he also had a period of service in the Army Reserves from November 1976 to June 1978.  The Veteran's records from this period of service are not associated with the claims file and should be requested.

In addition, the Veteran alleges that he received mental health treatment during his first period of active service (i.e., November 1973 to November 1976).  See also, November 1993 Report of Medical History (noting that the Veteran was hospitalized for "nerves" in 1974 at Martin Army Hospital for one week while stationed at Fort Benning, Georgia).  In connection with the current claim, the Veteran reported that he was hospitalized in either 1974 or 1975.  It is unclear from the evidence of record the extent to which any effort was made to obtain the claimed in-service psychiatric treatment records.  On remand, therefore, the appropriate service department and/or Federal Agency should be contacted to obtain these records.  All efforts to obtain these records should be fully documented.
   
VA has a duty to assist veterans to obtain evidence needed to substantiate a claim. 38 U.S.C.A. § 5103A (West 2002); 38 § C.F.R. § 3.159 (2010).  This duty to assist includes providing a thorough and contemporaneous medical examination.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  Service treatment records (STRs) associated with the claims file revealed complaints of chest pain and psychiatric symptoms, as well as treatment for hypertension and cardiovascular complications.  See STRs dated July 1974, February and May 1975, and September 1992; see also, July 2004 statement from P. Lodewick, M.D.  To date, the Veteran has not been afforded VA examinations to determine the nature and etiology of the currently diagnosed heart condition, hypertension, and acquired psychiatric disorder and their relationship to service, if any.  Thus, the Veteran should be provided VA examinations to address these issues.

Additionally, the Veteran should be contacted and asked to identify any and all VA and non-VA sources of treatment for his heart condition, hypertension, and acquired psychiatric disorder since discharge from service.  In particular, the Veteran is asked to provide (or authorize VA to obtain) any and all private treatment records from E. Claybon, M.D.  As noted above, Dr. Claybon indicated that he treated the Veteran for nerves, hypertension, depression, and multiple somatic complaints, among other conditions for over 20 years.  See August 2005 statement.  The Veteran is also asked to provide (or authorize VA to obtain), any and all private treatment records from P. Lodewick, M.D. that are not already of record.  

In addition, it is noted that the Veteran claims he was exposed to agent orange in service.  See statement in support of claim dated in January 2009.  On remand, the RO should follow the procedures for developing herbicide exposure claims based on service outside of Vietnam.  M21-1MR, Part IV, Subpart ii, 2.C.10.o.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he identify any and all VA and non-VA sources of treatment for his heart condition, hypertension, and acquired psychiatric disorder since his discharge from active service.  In particular, the Veteran should provide, or authorize VA to obtain, any pertinent private records, including records from E. Claybon, M.D. and P. Lodewick, M.D., which are not already of record.  All efforts to obtain these records should be fully documented.  If these records cannot be obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e) (2010).

2.  Attempt to obtain any and all inpatient and outpatient psychiatric treatment records from the Veteran's first period of active service (i.e., November 1973 to November 1976).  See, November 1993 Report of Medical History (noting that the Veteran was hospitalized for "nerves" in 1974 at Martin Army Hospital for one week while stationed at Fort Benning, Georgia and Veteran's subsequent statement that he was hospitalized in 1974 or 1975).  If these records do not exist or cannot be obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e) (2010).

3.  Follow the procedures set forth in M21-1MR, Part IV, Subpart ii, 2.C.10.o, concerning the Veteran's claim that he was exposed to herbicides in Georgia.  The Veteran should be asked to provide the approximate dates, location and nature of the alleged exposure.  Then take appropriate action, which may include contacting the Compensation and Pension Service and possibly the Joint Services Records Research Center (JSRRC), to determine whether herbicides were used as alleged, if the Veteran provides sufficient information.  

4.  Contact the appropriate service department and/or Federal agency to obtain complete copies of the Veteran's personnel records (SPRs) and service treatment records (STRs) from his period of Army Reserve service (i.e., November 1976 to June 1978).  Facilities that should be contacted include, but are not limited to, the National Records Personnel Center (NPRC), Records Management Center (RMC), and the Army Human Resources Command (HRC) in St. Louis, Missouri.  See VBA Adjudication Manual, M21-1MR, III.iii.2.B.13.a.  If these records do not exist or cannot be obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e) (2010).

5.  Contact the appropriate agency, which may include the Alabama Adjutant General and the Defense Finance and Accounting Services (DFAS) for verification of all periods of the Veteran's service in the National Guard.  In particular, the inclusive dates (by day, month, and year) of active duty, ACDUTRA and INACDUTRA should be verified.  Additionally, obtain a complete copy of the Veteran's service personnel records.  All efforts to obtain these records should be fully documented.  If these records cannot be obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e) (2010).

6.  After all of the above development is completed, schedule the Veteran for a VA examination to assess the nature and etiology of the currently diagnosed hypertension and heart condition, including but not limited to coronary artery disease, and their relationship to service, if any.  The claims folder and a copy of this remand must be made available to the examiner.  The examiner should note in the examination report that the claims folder has been reviewed.  Any appropriate evaluations, studies, and testing deemed necessary by the examiner should be conducted at this time, and included in the examination report.  

In particular, the examiner is asked to express an opinion as to whether the Veteran's currently diagnosed hypertension and heart condition, including but not limited to coronary artery disease, was manifested during the period of active service from November 1973 to November 1976 or within one year after discharge from service.  If not, the examiner is asked to express an opinion as to whether the currently diagnosed hypertension and heart condition are at least as likely as not (i.e., 50 percent or greater possibility) related to that period of active service.  The examiner is asked to discuss the significance, if any, of the Veteran's non-service-connected type II diabetes mellitus in reaching this conclusion.  See Dr. Lodewick's July 2004 statement.  The examiner must provide a complete rationale for any stated opinion.

If the responses above are negative, then is it at least as likely as not (i.e., 50 percent or greater possibility) that the hypertension and heart condition were incurred during a period of National Guard active duty for training (ACDUTRA) or that they were aggravated (i.e., permanently worsened) beyond their natural progression during a period or periods of ACDUTRA.

7.  Schedule the Veteran for a VA psychiatric examination to assess the nature and etiology of any and all psychiatric disabilities and their relationship to service, if any.  The examiner is asked to ascertain the nature of all psychiatric disabilities and proper diagnoses thereof, as set forth in the Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).  The claims folder and a copy of this remand must be made available to the examiner.  The examiner should note in the examination report that the claims file has been reviewed.  Any appropriate evaluations, studies, and testing deemed necessary by the examiner should be conducted at this time, and included in the examination report.

The examiner is asked to express an opinion as to whether any currently diagnosed psychiatric disorder, including but not limited to depression, atypical dissociative disorder, and adjustment reaction with mixed emotional features, at least as likely as not (i.e., 50 percent or greater possibility) began in or is related to the Veteran's period of active service from November 1973 to November 1976, including the in-service treatment for "nerves."  See STRs dated July 1974 and May 1975.  The examiner should also consider the Veteran's complaints of continuity of symptoms since discharge from service.  The examiner must provide a complete rationale for any stated opinion. 

8.  After the requested examinations have been completed, the examination reports should be reviewed to ensure that they are in complete compliance with the directives of this remand.  The examination reports should be returned to the examiner if they are deficient in any manner.

9.  Thereafter, ensure that the development above has been completed in accordance with the remand instructions, undertake any other development action that is deemed warranted, and readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided a Supplemental Statement of the Case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claims for benefits, to include a summary of the evidence and applicable laws and regulations considered pertinent to the issues currently on appeal.  An appropriate period of time should be allowed for response before the case is returned to the Board. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


